Defendant was convicted of having possession of intoxicating liquors.
He contends that the evidence was insufficient to carry the case to the jury. We cannot agree with him. Not only, in our opinion, was the evidence sufficient to take the case to the jury, but it predominates in favor of the verdict.
It is also claimed that the court erred in refusing to give an instruction to the effect that the law enforcement officers "have no right by any trick or scheme to inveigle the defendant into a position whereby he is placed in possession of intoxicating liquors, against his will or wish, or unknowingly placed in such possession . . ."
If it be conceded that this request properly stated the law, the court did not err in refusing to give it, because we are unable to find any testimony upon which such an instruction could be based.
[1] There is some complaint about certain testimony given by a chemist concerning the nature of the intoxicating liquor which the evidence tended to show was found in appellant's possession. This testimony was not only properly admitted but was amply sufficient to take the case to the jury on the question as to whether it was such liquor as the law prohibits one to possess.
There is every indication that the appellant received a fair trial. The judgment is affirmed.
   MACKINTOSH, C.J., TOLMAN, PARKER, and ASKREN, JJ., concur. *Page 465